Citation Nr: 0824645	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  06-04 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
arthritis, with limitation of motion and pain, residual to 
meniscectomy of the left knee (to include the question of 
whether a separate, compensable rating for surgical scarring 
is warranted).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from November 12, 1971 to 
December 17, 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2004 rating decision in which the RO denied 
the veteran's claim for an increased rating.  The veteran 
filed a notice of disagreement (NOD) in July 2005; and the RO 
issued a statement of the case (SOC) in December 2005.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in February 2006.  The RO 
issued a supplemental SOC (SSOC) in March 2007.

In June 2006, the veteran testified during a hearing before 
RO personnel; a copy of the hearing transcript is associated 
with the record.

For the reasons expressed below, the matter on appeal-
recharacterized as reflected on the title page-is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.

As a final preliminary matter, the Board notes that various 
written documents and during his RO hearing, the veteran has 
made references to left knee problems such as locking, as 
well as instability (for which the RO has granted a 10 
percent rating under Diagnostic Code 5258).  In the December 
2004 rating decision on appeal, and subsequently, the RO has 
characterized the veteran's request for increase as 
encompassing only the matter of increase for arthritis of the 
left knee with limitation of motion and pain-and focused 
primarily on the criteria for rating arthritis under 
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261, pertaining 
to limitation of flexion and extension.  Neither the rating 
decision nor any subsequent adjudicative action  addressed 
the matter of whether a higher rating for other 
manifestations of left knee disability residual to 
meniscectomy (currently evaluated under Diagnostic Code 5258) 
is warranted.  As the RO has not adjudicated this matter, it 
is not properly before the Board; hence, it is referred to 
the RO for appropriate action.


REMAND

The Board's review of the claims file reveals that additional 
RO action on the claim on appeal is warranted.  

During his RO hearing, the veteran testified that he has had 
three separate surgeries during which his meniscus was 
removed, and that, inter alia,  he uses a cane 75 to 80 
percent of the time to take the pressure off his knee; and 
that his surgical scars are tender to the touch and at times 
numb.  The veteran also contended that another examination is 
needed o provide findings related to his scarring.  
Subsequently, the veteran was afforded another VA examination 
in July 2006; however, the findings with regard to his 
surgical scarring were, at best, sketchy.  

The foregoing raises, but does not sufficiently resolve, 
questions as to whether the veteran's arthritis has worsened, 
and whether a separate compensable rating for symptomatic 
scarring residual to meniscectomy of the left knee is 
warranted.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994) (holding that the provisions of 38 C.F.R. § 4.14 
permit separate ratings for separate problems arising from 
the same injury if they do not constitute the same disability 
or the same manifestations).  As such, further examination of 
the veteran's left knee is warranted.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  

Hence, the RO should arrange for the veteran to undergo VA 
orthopedic and dermatology examinations, by appropriate 
physicians, at a VA medical facility.  The veteran is hereby 
advised that failure to report to any scheduled 
examination(s), without good cause, shall result in a denial 
of the claim for increase.  See 38 C.F.R. § 3.655(b) (2007).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to any scheduled examination(s), the RO must obtain and 
associate with the claims file (a) copy(ies) of any notice(s) 
of the date and time of the examination(s) sent to the 
veteran by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes VA treatment records from the 
Newington VA Medical Center (VAMC) dated from December 18, 
2001 to October 16, 2003 and from August 16, 2004 to October 
12, 2004.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent medical records from the above-
referenced facility, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2007) as regards requests 
for records from Federal facilities. 

The Board also notes that, during VA treatment visits and VA 
examinations, the veteran has reported that he has not been 
employed since 1995, and that he was awarded Social Security 
Administration (SSA) disability due to his nonservice-
connected right ankle and service-connected left knee 
disabilities in 1999.  While SSA records are not controlling 
for VA determinations, they may be "pertinent" to VA claims.  
See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put 
on notice of the existence of SSA records, as here, it must 
seek to obtain those records before proceeding with the 
appeal.  See Murincsak; also, Lind v. Principi, 3 Vet. App. 
493, 494 (1992).  Thus, the Board finds that the RO should 
obtain and associate with the claims file copies of all 
medical records underlying any SSA determination, following 
the current procedures prescribed in 38 C.F.R. § 3.159(c) 
with respect to requesting records from Federal facilities.

The Board also finds that all notification requirements, 
pursuant to the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), have not been met.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2007)); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2007).  

Various court cases have defined VA's duties to notify 
claimants.  As held in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), in rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  The RO provided the 
general notice required by Dingess/Hartman in a letter dated 
in March 2006, prior to the last readjudication of the 
veteran's claim in a March 2007 SSOC.

In July 2004 and March 2006, the RO sent the veteran notice 
letters which addressed his claim for an increased rating for 
his left knee disability.  However, the collective notices of 
the RO in the record fail to meet the specific notice 
requirements applicable to claims for increased ratings 
discussed in the  recent decision of Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

In Vazquez-Flores, the United States Court of Appeals for 
Veterans Claims (Court) held that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate an increased rating claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

Regarding notice as required by Vazquez-Flores, the Board 
notes that the July 2004 and the March 2006 VCAA letters 
collectively provided the notice required in (3) and (4) 
above in relation to the veteran's claim for an increased 
rating for his left knee disability.  However, the RO has not 
given the general notice required by (1) and (2) above.  
Accordingly, due process requires that notice to the veteran 
that meets the requirements of Vazquez-Flores-particularly 
that specified in (1) and (2) above-must be provided.  
Action by the RO is needed to fulfill the notification 
provisions of the VCAA (see, e.g., Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003) and Pelegrini v. Principi, 18 Vet. App. 112 (2004)).

Hence, on remand, the RO should, through VCAA-compliant 
notice, give the veteran another opportunity to provide 
information and/or evidence pertinent to the claim on appeal, 
explaining that he has a full one-year period for response.  
See 38 U.S.C.A. § 5103 (b)(1)(West 2002); but see also 38 
U.S.C.A. § 5103(b)(3)) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should ensure that its notice to the veteran meets the 
notice requirements of Vazquez-Flores, as outlined above.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.  In adjudicating the claim, 
the RO should consider all pertinent rating criteria and 
expressly address whether a separate, compensable rating is 
warranted for left knee scarring as a residual of the left 
knee meniscectomy.  The RO should also consider whether 
"staged rating"  (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) of any 
manifestation(s) of the left knee disability under 
consideration, pursuant to Hart v. Mansfield, 21 Vet. App. 
505, 509-10 (2007), is appropriate.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Newington VAMC all outstanding pertinent 
records of evaluation and/or treatment of 
the veteran, from October 16, 2003 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should obtain from the SSA a 
copy of its decision awarding 
disability benefits to the veteran, as 
well as copies of all medical records 
underlying that decision and any other 
determination.  In requesting these 
records, the RO should follow the 
current procedures of 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  The RO should explain the type 
of evidence that is his ultimate 
responsibility to submit.  

The RO should ensure that its letter 
meets the requirements of Vazquez-Flores, 
cited to above.  In particular, the RO 
must provide at least general notice of 
all possible diagnostic codes under which 
the veteran's left knee disability with 
arthritis and surgical scarring may be 
rated under 38 C.F.R. §§ 4.71a and 4.118, 
in particular Diagnostic Codes 5260, 
5261, 7801, 7802, 7803, 7804.  The notice 
should also explain that, if the 
diagnostic code(s) under which the 
claimant is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant demonstrating a 
noticeable worsening or increase in 
severity of the disability, and the 
effect of that worsening has on the 
claimant's employment and daily life 
(such as a specific measurement or test 
result).  Such notice must also provide 
examples of the types of medical and lay 
evidence that the veteran may submit (or 
ask VA to obtain) that are relevant to 
establishing entitlement to increased 
compensation.  

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

5.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA orthopedic and dermatology  
examinations of his left knee, by 
appropriate physicians, at a VA medical 
facility.  

The entire claims file, to incude a copy 
of this REMAND, must be made available to 
each physician designated to examine the 
veteran, and each examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies (to include X-rays) should be 
accomplished (with all results made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail and correlated to a 
specific diagnosis.  Each examiner should 
set forth all examination findings, 
together with the complete rationale for 
the comments expressed, in a printed 
(typewritten) report.

Orthopedic examination-The physician 
should conduct range of motion studies of 
the left knee (expressed in degrees), 
noting the exact measurements for flexion 
and extension, and specifically 
identifying any excursion of motion 
accompanied by pain.  If pain on motion 
in the knee is observed, the examiner 
should comment on the extent of pain, and 
indicate at which point pain begins.  
Tests of joint motion against varying 
resistance should be performed on the 
knee.  The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  In addition, 
the physician should indicate whether, 
and to what extent, the veteran 
experiences likely additional functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of limited motion.

Dermatology examination-With respect to 
all left knee scarring (residual to 
meniscectomy), the physician should 
provide findings responsive to the 
criteria for rating scars, to include 
measurement of the length and width of 
the surgical scars associated with the 
veteran's left knee disability, as well 
as the area of the scarring in square 
inches.  The examiner should indicate 
whether such scarring is superficial; 
stable or unstable; painful on 
examination; or causes limitation of 
function, and should describe any 
limitation of motion in degrees.  

The physician should also comment as to 
visible or palpable tissue loss, surface 
contour, adherence to underlying tissue, 
hypo- or hyper-pigmentation, abnormal 
skin texture, missing underlying soft 
tissue, and induration and inflexibility.  
The examiner should take into 
consideration unretouched color 
photographs of record.

6.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.

7.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

8.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for a 
rating in excess of 10 percent for 
arthritis, with limitation of motion and 
pain, residual to meniscectomy of the 
left knee (to include the question of 
whether a separate compensable rating for 
surgical scarring is warranted).  

If the veteran fails, without good cause, 
to report to any scheduled VA 
examination(s), the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
adjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority, to include all applicable 
diagnostic codes under 38 C.F.R. §§ 4.71a 
for rating arthritis and 4.118 for rating 
scars (expressly addressing s whether a 
separate, compensable rating for scarring 
is warranted), and consider whether 
staged rating of arthritis and/or 
scarring, pursuant to Hart (cited to 
above), is warranted..  

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of any additional legal 
authority considered, along with clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E.MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


